Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 December 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir.
                            Newport Xber December 25 1780
                        
                        I believe that the piece of Intelligence, which I gave to your Excellency, at the end of my Last letter, is
                            absolutely wrong. Col. Wadsworth who is here, tells me that he had it by three vessels of the Sund, gone out of Northwalk
                            Fairfield and the Connecticut, the men in these vessels said they had seen the Signals on the Coast, for the militia and
                            all these Troops in motion.
                        However I this day, have received a Letter from the Duke of Lauzun, he says he has heard no talk of any
                            thing, and the Connecticut militia has not Stirred. It is then very probable that the Destination of the embarkation that
                            is going on at New-york is for the Southward, and I beg of your Excellency to look upon that news as upon nothing, I had
                            given you it in my last from the report of Colonel Wadsworth, and these three Vessels, but I have not had since any
                            confirmation of it.
                        We can not find the wind fresh enough and favorable to send away Mr Meyers, nephew of Mr Gerard, who has in
                            his care the Duplicate of the Dispatches whereof my son is Bearer. he has been in the road for these three weeks These
                            winds, however, will be favorable to bring us news from France, it is impossible that in a month, at farthest, we should
                            not have any. I am with respect Sir Your Excellency’s Most obedient humble Servant
                        
                            le cte de rochambeau
                        
                    